214 F.3d 1364 (D.C. Cir. 2000)
In re:  Samuel R. Pierce, Jr.(Battle Fowler Fee Application)
Division No. 89-5
United States Court of AppealsFOR THE DISTRICT OF COLUMBIA CIRCUIT
Filed June 27, 2000

Division for the Purpose of Appointing Independent Counsels Ethics in Government Act of 1978, as Amended
Before:  Sentelle, Presiding, Fay and Cudahy, Senior  Circuit Judges.
ORDER
PER CURIAM:


1
This matter coming to be heard and being heard before the  Special Division of the Court upon the petition of the law firm  of Battle Fowler for reimbursement of attorneys' fees and  costs pursuant to Section 593(f) of the Ethics in Government  Act of 1978, as amended, 28 U.S.C.  591 et seq. (1994), and it  appearing to the court for the reasons set forth more fully in  the opinion filed contemporaneously herewith that the petition is not well taken, it is hereby


2
ORDERED, ADJUDGED, and DECREED that the petition of Battle Fowler for attorneys' fees it incurred during the  investigation by Independent Counsels Arlin M. Adams and  Larry D. Thompson be denied.

ON APPLICATION FOR ATTORNEYS' FEES

3
The law firm of Battle Fowler petitions  this court under Section 593(f) of the Ethics in Government  Act of 1978, as amended, 28 U.S.C.  591 et seq. (1994) (the  "Act"), for reimbursement of attorneys' fees in the amount of  $373,004.48 that it incurred during and as a result of the  investigation conducted by Independent Counsels ("IC") Arlin  M. Adams and Larry D. Thompson.  Because we conclude  that the petition was filed inexcusably late, we deny the  petition in its entirety.


4
In 1981 Samuel R. Pierce, Jr. began an eight year term as  Secretary of the U.S. Department of Housing and Urban  Development ("HUD").  Prior to his appointment, Pierce was  a senior partner at the law firm of Battle Fowler, the fee  petitioner here.


5
In 1988, an audit by HUD's Inspector General triggered  congressional investigations into abuses, favoritism, and mismanagement at HUD during the 1980s under Pierce's tenure.  Based on information elicited during the congressional investigations,the House Judiciary Committee wrote to Attorney  General Richard Thornburgh seeking the appointment of an  independent counsel to investigate the matter.  Following a  preliminary investigation, Attorney General Thornburgh applied to this court for appointment of an independent counsel.On March 1, 1990, we appointed former United States Circuit  Judge Arlin Adams1 as independent counsel "to investigate  ... whether Samuel R. Pierce, Jr., and other [HUD] officials  may have committed the crime of conspiracy to defraud the  United States or any other Federal crimes ... relating to the  administration of the selection process of the Department's  Moderate Rehabilitation Program from 1984 through 1988."Order Appointing Independent Counsel, March 1, 1990.  The  IC's mandate was expanded several times thereafter, including an expansion to investigate any dealings among Pierce  and Battle Fowler during this same time period.


6
The IC conducted a comprehensive investigation ultimately  confirming a widespread pattern of corruption at HUD during Pierce's tenure.  Although the IC announced on January  11, 1995, that he would not seek indictment of Pierce, during  the course of the investigation seventeen (17) other persons  were charged with and convicted of federal crimes as a result  of the IC's investigation.  That investigation and the indictments ranged well beyond the core facts of the original  application for appointment of independent counsel.  Of particular reference to the petitioner before us, the IC conducted  a thorough investigation of the contacts between Pierce and  Battle Fowler.  In the end, the IC "concluded that none of  these contacts warranted further criminal investigation or  prosecution."  See1 Arlin M. Adams & Larry D. Thompson,  Final Report of the Independent Counsel in Re:  Samuel R.  Pierce, Jr. 40 (1998) ("Final Report").


7
On April 17, 1998, after having received preliminary filing  of the Final Report of the Independent Counsel, this court  ordered that the contents of that report be made available to  each individual named therein, pursuant to 28 U.S.C.   594(h)(2), and provided that each individual who so desired  could submit to the court comments or factual information by  August 18, 1998.  The court further ordered that those  individuals who were entitled to the reimbursement of attorneys' fees under 28 U.S.C.  593(f) should file petitions for  such fees no later than November 16, 1998.  Various individuals made such filings.  On November 10, 1999, Battle Fowler  filed a petition which we now consider, alleging that it had  been a subject of the investigation and had incurred fees and  expenses by reason thereof in the total amount of $373,004.48.


8
Timeliness of Petition.  On April 17, 1998, we issued an  order in this matter stating, inter alia, that attorneys' fees  petitions were to be filed "with the Court no later than  November 16, 1998."  In re Pierce, Div. No. 89-5 (D.C. Cir.,  Spec. Div., Apr. 17, 1998) (order) (emphasis added).  Upon its  issuance, the order was forwarded to the fee petitioner.Nonetheless, the present fee petition was not filed until  November 10, 1999, almost one year after the due date.  No  excuse was offered to show justifiable tardiness.


9
The petition by the law firm of Battle Fowler for reimbursement of attorneys' fees is therefore denied.



Notes:


1
 Independent Counsel Adams resigned in May of 1995.  This  court appointed his deputy, Larry D. Thompson of the Atlanta bar,  to succeed him.